Citation Nr: 1335979	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  03-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	D. L. Bonner, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This case was most recently before the Board in May 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The National Personnel Records Center (NPRC) has indicated that the Veteran's service records are lost, due to fire.  In accordance with the Board's May 2011 Board remand to obtain alternative records, the RO has attempted to obtain alternative treatment reports such as morning reports, sick reports, and Surgeon General's Office reports.

In an August 2013 RO email it was indicated that we "have received a response from NPRC and they found some morning reports and sent them by UPS this morning.  Once we receive the records another decision will be based on these records."  It does not appear that such records have been associated with the claims file.  Upon remand the RO should clarify which records, if any, were received and referenced in the August 12, 2013 RO email communication.

The Board finds that a VA opinion that addresses the medical matters presented by this appeal would be helpful prior to further adjudication.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran's assertions concerning the date of onset and the etiology of his diabetes are already of record, and as the issue of a currently diagnosed diabetes disability is not in dispute, it appears that an in-person examination is not necessary in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should identify the records, if any, referenced in the August 12, 2013 RO communication and associate them with the record.

2.  The RO should obtain an opinion from an appropriate VA examiner regarding the Veteran's diabetes disability.  Following review of the claims file, the examiner should provide the following opinions:

a)  Is there any of the Veteran's medical evidence of record that tends to confirm the presence of diabetes prior to 1982?

b)  Is there any of the Veteran's medical evidence of record that tends to exclude the presence of diabetes prior to 1982?

c)  Is it at least as likely as not (probability of 50 percent of more) that the Veteran's diabetes resulted from exposure to herbicides?

d)  Is it at least as likely as not (probability of 50 percent of more) that the Veteran's diabetes had its onset or is otherwise related to the appellant's service or within one year thereafter?

A rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The RO should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the appellant and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


